Response to After Final
	On March 3, 2021 after final applicant filed claim amendments, a 132 Declaration, and attorney arguments. 
Proposed Amendments
The proposed amendments will not be entered because they raise new issues that would require further search and/or consideration. 
Declaration under 37 C.F.R. § 1.132
The declaration of Kang Wei Chou pursuant to 37 C.F.R. § 1.132 will not be entered. It addresses the 112(a) enablement rejection (paragraph 6), which was made in both the December 3, 2020 Final Rejection (paragraph spanning pages 6-7) and the June 16, 2020 Non-Final Rejection (page 8). It also addresses the 103 rejection over Moon in view of Li (paragraphs 7-11), which was made in both the December 3, 2020 Final Rejection (pages 9-11) and the June 16, 2020 Non-Final Rejection (pages 13-15). A showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e) has not been provided. MPEP 716.01.
Response to Arguments
112
Applicants arguments filed March 3, 2021 with respect to the 112(a) enablement rejection appear to be persuasive. The applicant argues in the middle paragraph on page 8 that “particles having the claimed characteristics were commercially available at the time the present application was filed…., particles having the claimed psi value, anisotropy, and crystallinity characteristics could be commercially sourced from Tokusen…, and all that would be required would be to confirm that the identify of metal particles meet the claimed requirements”. Since the particles are commercially available by Tokusen it appears that one skilled in the art would be enabled to acquire the instantly claimed silver particles. It appears that the production of the sinterable particles is the work of another.

	The proposed amendment to cancel claim 2 appears to overcome the 112(a) written description and 112(b) indefinite rejections.
Moon in view of Li
	The proposed amendment to claim 1 lines 3-4 “sinterable silver particles having a particle size of about 100 nanometers to about 15 micrometers” appears to overcome the rejection over Moon in view of Li.
	The applicant persuasively argues in the last paragraph on page 10 that the silver particles of Moon are not equivalent to the proposed claim amendment because the particles of Moon are about 20 nm in size. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735